DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
Claim limitation “readout circuit unit” and “optical unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “readout circuit unit” and “optical unit” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because (i) the disclosure is devoid of any structure that performs the function in the claim.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 7692,147 B2).


    PNG
    media_image1.png
    437
    512
    media_image1.png
    Greyscale

Regarding claim 2, Hu et al discloses wherein the first light-shielding portion (30) also serves as the optical unit (See Fig. 1A).
Regarding claim 3, Hu et al discloses wherein further comprising a second light-shielding portion (30) that further reduces the disturbance light reduced by the first light-shielding portion and transmits the terahertz wave, wherein the first light-shielding portion (i.e. optical unit) (22) and the second light-shielding portion are arranged along an optical axis of the terahertz wave camera (See Fig. 1A).
Regarding claim 4, Hu et al discloses wherein the second light-shielding portion (30) is arranged inclined with respect to the optical axis (See Fig. 1A).
Regarding claim 15, Hu et al discloses wherein the readout circuit unit (17) is arranged near the sensor unit (array of microbolometers, detection element pixel (11) (See Fig. 1B).

Regarding claim 18, Hu et al discloses wherein the terahertz wave is detected to make an image of the measurement target (col. 6, lines 36-41).
Regarding claim 19, Hu et al discloses wherein the plurality of detection elements are arranged in a matrix in the sensor unit (array of microbolometers, detection element pixel (11) (See Fig. 1B).
Regarding claim 20, Hu et al discloses wherein the terahertz wave is a radio wave in any frequency band of a range from 0.2 THz to 30 THz (col. 6, lines 29-30). 
Regarding claim 21, Hu et al discloses wherein the disturbance light is visible light and infrared light (col. 6, lines 29-34).
Regarding claim 22, Hu et al discloses a detection module used for a terahertz wave camera (20) that detects a terahertz wave from a measurement target (24) and acquires information on the measurement target, the detection module comprising: a sensor substrate (See Fig. 1B) (col. 6, lines 36-41); a plurality of detection elements provided on a first primary face of the sensor substrate and having spectral sensitivity to the terahertz wave (See Fig. 1B) (col. 6, lines 36-45); a first light-shielding portion that reduces disturbance light other than the terahertz wave and is arranged in a different level from the detection elements in sectional view of the sensor substrate wherein a second light-shielding portion (30) that further reduces the disturbance light reduced by the first light-shielding portion and transmits the terahertz wave, wherein the first light-shielding portion (i.e. optical unit) (22) and the second light-shielding portion are arranged along an optical axis of the terahertz wave camera (See Fig. 1A); a readout circuit unit (17) (See Fig. 1B) that reads out signals from the detection elements; a first light-shielding portion (30) that reduces disturbance light to which the readout circuit unit has spectral sensitivity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 11-12, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 7692,147 B2) in view of Morimoto et al (US 2016/0131889 A1). 
Regarding claim 5, Hu et al discloses all of the limitations of claim 3, as described above, however Hu et al is silent with regards to the structure of the first and second light-shielding portion to scatter the disturbance light as claimed. Morimoto et al discloses optical device for use with coherent terahertz light, comprising: at least one of the first light-shielding portion and the second light-shielding portion has structure to scatter the disturbance light (disturbance light is filtered out by the shielding portions) (See Fig. 5).  Thus, it would have been obvious to modify Hu et al with structure to scatter the disturbance light, as taught supra by Morimoto et al, so as to not deteriorate an image capturing characteristic to the terahertz wave.  
Regarding claim 11, Morimoto et al discloses further comprising: a camera casing (6) and a third light-shielding portion (5) (anti-reflection material) that is provided on an inner wall of the camera casing and reduces the disturbance light (See Figs. 2 and 5).

Regarding claim 24, Morimoto et al discloses wherein the readout circuit is covered with the sensor substrate and does not protrude from the sensor substrate in plan view (See Fig. 2).

    PNG
    media_image2.png
    395
    658
    media_image2.png
    Greyscale

Regarding claim 25, Morimoto et al discloses wherein further comprising a substrate support (12) portion that supports a peripheral edge protruding from the readout circuit unit in plan view of the sensor substrate, wherein the substrate support portion is in contact with the peripheral edge and
a side wall of the readout circuit substrate (See Fig. 2).
Allowable Subject Matter
Claims 6-10, 13-14, 23, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to disclose or reasonably suggest wherein the structure to scatter the disturbance light comprises air hole parts formed in the at least one of the light-shielding portions, and wherein a size of each of the air hole parts is smaller than or equal to 1/10 x 1
with respect to a wavelength 1 of the terahertz wave and larger than or equal to 2
with respect to the wavelength 2 of the disturbance light, as claimed.
l with respect to a wavelength 1 of the terahertz wave and larger than or equal to 2 with respect to the wavelength 2 of the disturbance light, as claimed.
Regarding claims 8-9, the prior art fails to disclose or reasonably suggest wherein an unevenness
portion is formed in a part of at least one of the first light-shielding portion and the second light-shielding portion; the unevenness portion has a depth and a width that are smaller than or equal to 1/10 x 1 with respect to a wavelength 1 of the terahertz wave and larger than or equal to 2 with respect to the wavelength 2 of the disturbance light, as claimed.
Regarding claim 10, the prior art fails to disclose or reasonably suggest wherein further comprising wherein the first light-shielding portion and the second light-shielding portion are integrally formed, as claimed. 
Regarding claims 13-14, the prior art fails to disclose or reasonably suggest wherein further comprising wherein the second light-shielding portion is arranged in contact with at least the first light-shielding portion and an exposed circuit portion of the readout circuit unit, as claimed. 
Regarding claims 23, 26-27, the prior art fails to disclose or reasonably suggest wherein further comprising a second light-shielding portion that is in contact with an exposed circuit portion not covered with the sensor substrate and a side wall of the sensor substrate on a primary face on the sensor substrate side of the two primary faces of the readout circuit substrate and reduces the disturbance light, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./
Examiner, Art Unit 2884